Winslow, C. I.
A number of errors are assigned, but only two are argued, and these are all we deem it necessary to consider.
It is first contended that the evidence clearly shows that the plaintiff paid the time checks instead of purchasing them. This contention must be overruled. The so-called checks were simply memorandums of the number of days’ work done and the balance due therefor, signed by the foreman and payable at the plaintiff bank. They were not directed to any person or corporation as the payor. It is true that the evidence was somewhat vague as to the arrangement under which the bank cashed them, but it was certainly sufficient to justify an inference of fact that the bank agreed to and did purchase them and did not agree or intend to pay them.
It is said that the plaintiff could not join, in one action, claims on a number of time checks. There seem to be two answers to this contention: First, the objection was not taken either by demurrer or answer and hence is waived; second, sec. 3333, Stats. (1898), expressly gives one employee the *3right to take by assignment the claims of others and 'enforce them all in one action. It then makes such claims generally assignable, and gives the assignée the same rights of enforcement as the assignor. Thus- the- assignee,, who is not himself an employee, is put upon the same footing as an employee with regard to the enforcement of., such claims.
By the Gourt. — Judgment affirmed..